DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " to perform setting control for transmitting the acquired control parameter to each of the article processing devices identified based on the device identification information the communication unit" in lines 18-21.  This limitation is unclear.  It is unclear what function the “communication unit” has in this limitation.
Claim 1 recites the limitation “and storage control for storing the adjustment information of the changed control parameter…” in lines 21-26.  It unclear if the storage control is a function performed by the “management control unit”.  If so, then it appears that the limitation should be changed to “and to perform storage control for storing the adjustment information of the changed control parameter…”  If the storage control is performed by a different unit other than the management control unit, then a new limitation should be recited indicating such.
Claims 2-12 depend from claim 1 and incorporate the same deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 7, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. US 2016/0229574 (“Tanaka”).
Tanaka discloses:
1.	A management device (e.g., external server SV) configured to manage a same type of article processing devices (e.g., packaging apparatuses 1) provided in each of different production lines (e.g., Fig. 1, [0033], [0113]), comprising:
a storage unit configured to store associated device identification information for uniquely identifying each of the article processing devices (e.g., Fig. 1, [0113]), a reservation number for uniquely identifying different types of products (e.g., Fig. 1 [0011]: “tray code”), a control parameter regarding operation of each of the article processing devices (e.g., Fig. 1 [0007]-[0008], [0010]), and adjustment information regarding a change when the control parameter is changed in each of the article processing devices (e.g., Fig. 1, Fig. 12, [0010], [0013], [0087], [0098]-[0101], [0113]);
a first receiving unit configured to receive an input of the reservation number (e.g., Fig. 1, [0080]);
a communication unit configured to communicate with each of the article processing devices (e.g., Fig. 1 [0014], [0080]); and
a management control unit configured to acquire the control parameter and the device identification information corresponding to the reservation number from the storage unit, when the first receiving unit receives the reservation number (e.g., Fig. 1 [0034], [0080], [0113]), and to perform setting control for transmitting the acquired control parameter to each of the article processing devices identified based on the device identification information the communication unit (e.g., Fig. 1, [0034], [0080]) and storage control for storing the adjustment information of the changed control parameter in the storage unit in association with the device identification information and the reservation number when the control parameter transmitted to each of the article processing devices is changed in each of the article processing devices (e.g., Fig. 1, [0010], [0013], [0101], [0113]).
6.	The management device according to claim 1, wherein the setting control transmits the adjustment information to another of the same type of article processing devices in which the device identification information differs (e.g., Fig. 1, [0010], [0013], [0101], [0113]).  
7.	The management device according to claim 1, wherein the setting control transmits the control parameter to another of the same type of article processing devices in which the device identification information differs (e.g., Fig. 1, [0010], [0013], [0101], [0113]).  
9.	The management device according to claim 1, further comprising: an operation control unit configured to read at least one of the control parameter and the adjustment information corresponding to the reservation number from the storage unit, when the first receiving unit receives the reservation number, to transmit the at least one of the control parameter and the adjustment information to each of the article processing devices based on the device identification information, and to operate each of the article processing devices based on the at least one of the control parameter and the adjustment information (e.g., Fig. 1, [0010], [0013], [0101], [0113]).  
10.	An article management system, comprising:
the management device according to claim 1;
the article processing devices provided so as to be communicable with the management device via the communication unit; and
a control device having a second receiving unit configured to receive the reservation number and an operation control unit configured to read at least one of the control parameter and the adjustment information corresponding to the reservation number from the storage unit, when the second receiving unit receives the reservation number, to transmit the at least one of the control parameter and the adjustment information to each of the article processing devices based on the device identification information, and to operate each of the article processing devices based on the at least one of the control parameter and the adjustment information (e.g., Fig. 1, [0010], [0013], [0101], [0113]).  
11.	An article management system, comprising:
the management device according to claim 1; and the article processing devices provided so as to be communicable with the management device via the communication unit (e.g., Fig. 1, [0010], [0013], [0101], [0113]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka as in view of Kurihara et al. JP 2020045175 A (“Kurihara”).
Tanaka does not disclose the features of claims 2-5.
Kurihara (in combination with Tanaka) discloses:
2.	The management device according to claim 1, wherein the storage control determines whether or not to store the adjustment information of the changed control parameter in the storage unit in association with the device identification information and the reservation number based on the adjustment information of the changed control parameter as well as authentication information transmitted from each of the article processing devices where the control parameter is changed (e.g., Fig. 1B, [0110]).
3.	The management device according to claim 1, wherein the storage control cause the first receiving unit to receive a selection of whether or not to store the adjustment information of the changed control parameter in the storage unit in association with the device identification information and the reservation number (e.g., Fig. 1B, [0110]).  
4.	The management device according to claim 1, wherein the storage control determines whether or not to store the adjustment information of the changed control parameter in the storage unit in association with the device identification information and the reservation number based on whether or not the adjustment information of the changed control parameter meets predetermined conditions (e.g., Fig. 1B, [0110]).
5.	The management device according to claim 1, wherein the storage control determines whether or not the adjustment information of the changed control parameter meets predetermined conditions and stores the adjustment information of the changed control parameter that meets the predetermined conditions or the adjustment information of the changed control parameter that does not meet the predetermined conditions in the storage unit so as to be identifiable (e.g., Fig. 1B, [0110]).
12.	The article management system according to claim 11, wherein each of the article processing devices has a third receiving unit configured to receive authentication information and is configured to determine whether or not to transmit the adjustment information of the changed control parameter to the management device based on the authentication information received by the third receiving unit (e.g., Fig. 1B, [0110]).  
Per claims 2-5, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Tanaka with Kurihara in order to save memory space when it is not necessary to store the adjustment information of the changed control parameter.
Per claim 12, it would have been further obvious to one having ordinary skill in the art at the time the invention was filed to modify Tanaka with Kurihara in order to improve reliability of the system.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. US 2016/0229574 (“Tanaka”) in view of Aeberhard et al. US 2015/0176931 (“Aeberhard”).
Tanaka does not disclose:
8.	The management device according to claim 1, wherein the storage unit stores processing information regarding at least one of characteristics of the product or articles forming the product and processing of the product or the articles in association with the reservation number, and the control unit generates the control parameter as a default value based on the processing information when the control parameter corresponding to the reservation number is not stored in the storage unit.  
Aeberhard (in combination with Tanaka) discloses:
8.	The management device according to claim 1, wherein the storage unit stores processing information regarding at least one of characteristics of the product or articles forming the product and processing of the product or the articles in association with the reservation number, and the control unit generates the control parameter as a default value based on the processing information when the control parameter corresponding to the reservation number is not stored in the storage unit (e.g., [0048]).  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Tanaka with Aeberhard in order continue processing articles according to a default control mode, thereby maximizing throughput.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
11/19/22